Citation Nr: 0928166	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
Type II.

2. Entitlement to service connection for a nervous disorder.

3. Entitlement to service connection for lumbar spine 
degenerative disc disease with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for diabetes mellitus, a nervous 
disorder, and lumbar spine degenerative disc disease with 
left leg radiculopathy.  The Veteran timely filed a Notice of 
Disagreement (NOD) in June 2004.  The RO provided a Statement 
of the Case (SOC) in November 2005 and thereafter, in 
December 2005, the Veteran timely filed a substantive appeal.  
The RO provided a Supplemental Statement of the Case (SSOC) 
in August 2007 and June 2008.

In May 2009, the Veteran and his wife testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
folder. 

Other Matters

In a May 2006 rating decision, the RO denied secondary 
service connection for a heart condition.  The RO also denied 
service connection for dental treatment purposes and dental 
trauma with an exposed nerve for compensation purposes.  The 
Veteran has not filed a NOD with respect to these claims and, 
therefore, they are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's service connection 
claims.  38 C.F.R. § 19.9 (2008).  

At the outset, the Board observes that the Veteran's claims 
file is a rebuilt folder.  During the hearing, the Veteran 
testified that he was told his service treatment records were 
destroyed in a fire.  However, the file includes service 
treatment records, personnel records, private provider 
records, and Social Security Administration (SSA) records.  

The Veteran contends that he injured his back when he fell 
off the horizontal bars during basic training.  Service 
treatment records make no mention of a fall.  The record 
contains evidence of two post service falls - one in 1976 and 
another in 1996.  The Veteran acknowledges these other 
injuries but maintains that his back disability originated in 
service. 

The Veteran further contends that he developed a nervous 
disorder during service.  Specifically, he claims that he 
broke off a tooth as a result of the above-referenced fall 
and was given "raw" or "full strength" Codeine by a 
corpsman in the field office.  He further contends that he 
had an allergic reaction to the medicine and was hospitalized 
off-and-on over a period of several days at Ft. Bliss.  The 
Veteran claims that upon returning to his unit he was 
threatened and humiliated by a captain for being a drug 
addict, suffered a nervous breakdown, and was subsequently 
discharged.  Service treatment records establish that the 
Veteran received "dental repair" on July 19, 1969.  He was 
also hospitalized at William Beaumont during or proximate to 
the date for three days.  Unfortunately, the clinician's 
notations are illegible.  Service treatment records describe 
the Veteran as "a very anxious young man."  Personnel 
records indicate that the Veteran received a hardship 
discharge due to the fact that his wife was having trouble 
supporting their three children on his military salary.  

The Board notes that a June 2002 private treatment record 
indicates that the Veteran has codeine intolerance.  The 
October 2003 VA examiner diagnosed major depressive disorder, 
mild, due to the Veteran's general medical condition.  He 
noted that the service treatment records "appear silent on 
these issues" but that "[i]f medical records exist from a 
Fort Bliss psychiatric hospitalization, they may shed light 
on his complaints."  

The service treatment records do not contain any documents 
pertaining to medical treatment at Ft. Bliss hospital, and it 
does not appear that the RO attempted to obtain these medical 
records.  VA's duty to assist includes making reasonable 
efforts to obtain service treatment records.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, on remand, the RO should 
attempt to obtain the Veteran's complete medical records.  
Should these records or additional private treatment records 
make some possible connection between any current psychiatric 
disorder and service, another VA examination should be 
scheduled.

The Veteran contends that he was hypoglycemic during service 
and was diagnosed with diabetes in 1970, within a year of 
discharge.  Service treatment records contain no findings or 
diagnosis related to either hypoglycemia or diabetes.  There 
is medical evidence of a current diagnosis of diabetes 
mellitus.  A December 1974 VA treatment record contains a 
diagnosis of borderline glucose intolerance.  An August 1997 
VA treatment record indicates that the Veteran reported being 
diagnosed with diabetes in 1970.  The October 2003 VA 
examiner determined that "[t]he onset of the patient's 
diabetes cannot be established based on any objective 
criteria today."  However, the Board notes that the examiner 
noted that the VA treatment records only went back to 1997.  
Apparently, the RO had not yet received the December 1974 
record at the time the examination was scheduled.  
Accordingly, an addendum should be obtained from the October 
2003 examiner.

The Veteran contends that he received treatment at the 
Vancouver VAMC.  A review of the claims file establishes that 
the Veteran also received treatment at the Salt Lake City and 
Salem VAMCs.  There is no indication that the RO attempted to 
obtain records from these facilities.  As such records could 
be pertinent to the Veteran's claims and are constructively 
of record, action should be taken to obtain and associate 
those records with the claims file.  Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA treatment records are considered to 
be constructively contained in claims folder and must be 
obtained before a final decision is rendered).

The Veteran claims that he has been unable to locate two 
individuals who can corroborate his claims.  In an August 
2007 correspondence, the Veteran wrote "[p]lease try to get 
a hold of Jack Blith and Dan Wilbur.  I tried and cannot 
locate them.  These men could verify my claim for 
disability."  The RO did not request additional information 
from the Veteran as to the identities of these individuals, 
nor did the RO attempt to determine whether these individuals 
served with the Veteran.

The claims file contains an August 1979 document from Mid-
Valley Orthopedic Clinic.  It appears that several pages are 
missing.  However, this document references a 1976 back 
surgery by Dr. McGee and a 1970 hospitalization at Lebanon 
Hospital.  The claims file also contains a November 2006 
letter from Henry B. Wolthuis, D.D.S., which indicates that 
the Veteran's treatment records may be in storage.  The 
Veteran has also stated that he saw a "head shrinker" in 
Albany, Oregon shortly after discharge.  Finally, service 
treatment records reference a January 1969 auto accident and 
hospitalization.  These additional records must be obtained.  
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain any 
records from June 1969 to October 1969 
for treatment received at Ft. Bliss 
Hospital and/or William Beaumont 
Hospital, and associate them with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

2. Obtain and associate with the claims 
file VA medical records for the Veteran 
from the VAMC in Vancouver, Salt Lake 
City, and Salem dated from October 1969 
to the present.

3. Once a signed release is received 
from the Veteran, obtain outstanding 
private treatment records from Mid-
Valley Orthopedic Clinic from August 
1979, Lebanon Hospital from 1970, and 
Henry Wolthuis, D.D.S., from 1969.  A 
copy of any negative response(s) should 
be included in the claims file.  If any 
of the above records have been retired 
to a storage facility, all necessary 
follow-up efforts must be made to 
obtain the records, until it is clear 
from the responses received that 
further requests would be futile.

4. The AMC/RO should ask the Veteran 
for any additional identifying 
information he may be able to provide, 
to include names, dates of treatment 
and locations of physicians or medical 
treatment facilities who have treated 
him for diabetes, a back disability, or 
a psychiatric (nervous) disorder from 
the time of his 1969 service discharge 
to the present.  The AMC/RO should then 
acquire any such records after having 
received authorization and consent for 
release, and then associate these 
records with the claims file.  Notice 
is taken that at the Veteran's recent 
hearing before the Board he indicated 
that treatment had been received from 
Dr. Dalling, Dr. Hartmann, and Dr. 
McGee; the Veteran has also stated that 
he received treatment from Dr. Lore.  
There are no records of such treatment 
in the Veteran's rebuilt claims folder.

5. Send a letter to the Veteran 
requesting additional information, to 
include addresses and service dates, on 
Jack Blith and Dan Wilbur. 

6. The claims file must be returned to 
the VA clinician who performed the 
October 2003 examination of the Veteran 
(Lori Siegal) for the purpose of 
determining the nature, extent, and 
etiology of the Veteran's diabetes 
mellitus and ascertain the 
relationship, if any, between his 
diabetes mellitus and his period of 
military service.  Following a review 
of the relevant medical evidence of 
record, to include the December 1974 VA 
treatment record, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
diabetes mellitus had its onset 
during service or is  otherwise 
related to his period of active duty?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, she should indicate why an 
opinion is not possible.

If the clinician who performed the 
October 2003 examination is not 
available to provide the requested 
addendum to her evaluation, the claims 
file must be referred to an 
endocrinologist for an examination for 
the purpose of determining the nature 
and etiology of the Veteran's diabetes 
and answering the question set forth 
above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review. 

7. If and only if, after completion of 
any other notice or development 
indicated by the state of the record, 
with consideration of all evidence added 
to the record subsequent to the last 
SSOC, the AMC/RO determines that such is 
necessary, schedule the Veteran for a VA 
psychiatric examination in order to 
answer the following question:

Is it at least as likely as not 
(i.e., 50 percent or greater 
degree of probability) that any 
psychiatric disorder that is 
currently present began during 
service or is otherwise causally 
linked to any incident of active 
duty? 

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should indicate 
why an opinion is not possible.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

8. Then, after completion of any other 
notice development indicated by the state 
of the record, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
readjudicate the Veteran's claim for 
service connection for Type II diabetes 
mellitus, a back disability, and a 
nervous disorder.  If any benefit sought 
remains denied, the AMC/RO should issue 
an appropriate SSOC and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




